DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A decision by the Patent Trial and Appeal Board was issued on 3 September 2019. Examiner’s prior rejections under 35 USC 101 and 35 USC 103 (a) were affirmed. 
The following is a final office action in response to the amendment filed 23 November 2022. 
Applicant’s amendments to Claims 1, 2, 4-5, 7, 9, 10 -15, 42-46, 50- 56, 61 and 63 and cancellation of Claim 6, 62 and 64 have been received and are acknowledged. Claims 8,16-41, 49 and  57-60 were previously cancelled. Applicant references Fig. 4-5 and para [0036-0044] for support of amendments. 
	Claims 1-7, 9-15, 42-46, 48, 50-56, 61, and 63 are currently pending and have been examined.
Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive. 
With regard to the Claim Interpretation, Applicant asserts that Examiner’s interpretation of the amended claim language of an “interactive graphical user interface” is incorrect and requests “documentary evidence.” Examiner notes that this interpretation was first provided in the Non-final Office Action of 11 Dec 2019 in response to the Request for Continued Examination filed 11/04/2019 after the PTAB decision affirming Examiner’s previous rejections. The interpretation as noted in the past three (3) office actions is based on Applicant’s own reference to  paragraphs [0018], [0041] and [042] and Figs. 1-7.  As stated below and in the previous three (3) office actions:
A review of Applicant’s disclosure (drawings and specification) indicate that no specific mention of an “interactive graphical user interface” is recited in the disclosure. However, the disclosure includes general references to “ a user interface” and that a “user … may access” “provides the user with the ability to view and sort various quotes… “ “…user input…” (Specification, [0018], [0041-0042]- as noted by Applicant for support of said amendments).
As noted, the above, below and previously, there is no mention in the specification of ‘interactive graphical user interface’ though there are general references to a “user interface’ and its potential use. Applicant seems to now take issue with the interpretation and now generally references more sections of the Specification without actually explaining the referenced sections render the interpretation incorrect now ---but not previously. Additionally, Applicant has not provided (with support) an alternative interpretation on the record for consideration. In other words, Applicant’s new arguments seem to imply a ‘new interpretation’ is required 
With regard to the previous rejections under 35 USC 101, Applicant argues: 
(1) The recited invention does not recite an abstract idea because the recited invention does not fall into one of the three enumerated categories. (Applicant’s response, pg. 14) (2) The recitation of the elements which “enable the invention to operate and cannot be performed as a human activity… such elements  only exist in the computer realm…includes (among other things) and interactive graphical user interface (GUI)… a data interface… a processor… the newly-created synthetic digital object… elements, in collaboration, are clearly technological in nature and are directed to a technological advancement and improvement that squarely and exclusively falls into the realm of computer technology…” (Applicant’s response, pg. 14-15) (3) Applicant further asserts that the instant recitations are similar to the Claim 2 of Example 37 in  that no human mind can “display selectable data for others to view and/or select (so as to trigger other electronic routines…”  and additionally the various recited steps “require the a computing system.” (Applicant’s response, pg. 17-19). (4) With regard to Step 2A, Prong Two, 
Examiner respectfully disagrees. For the reasons noted previously and below, the rejection under 35 USC 101 remains. Examiner notes that Applicant’s amendment include the new terms “digital,” “object value,”  and “digital object value” which is not used or described  in the original disclosure. Examiner additionally notes that the title of the instant invention is “Managing” (i.e. organizing) “quotes” (i.e. data) “at a trade console”  (generic computing element as cited from Applicant’s Specification).  As previously stated,  PTAB decisions are specific to the fact pattern of the particular case. In the instant case, as has been noted there is a [(See also PTAB Decision, 3 Sept 2019, pg. 6) The PTAB also determined:
…This manipulation and presentation of financial product quote data is a commercial interaction similar to "providing a trader with additional
financial information to facilitate market trades" found to be an abstract idea in Trading Technologies Int'!, Inc. v. !BG LLC., 921 F.3d 1378, 1384 (Fed.Cir. 2019).
Accordingly, we conclude claim 1 recites a method of organizing
human activity ( commercial interaction), which is listed in the abstract idea groupings in the Revised Guidance. See Revised Guidance, 84 Fed. Reg. at 52. Claim 1 thus recites an abstract idea…. (See also PTAB Decision, 3 Sept 2019, pg. 7) ]

Though Applicant has redrafted the claims to recite a “digital object” and “digital object value” the instant amended claims also recite “wherein the digital object defines a financial product, the synthetic digital object comprises a synthetic financial product quote, and the one or more other digital object values comprise other financial product quotes”. Thus the instant claims can be categorized into the enumerated category of organizing human activity. 
 Further the Oct 2019 PEIG update Section I(C)(ii) allows for “…claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind…” The instant recited claims are performed using generic computing elements. (Specification, [0069] one or more computing devices, hand-held communication devices, mobile computers, and/or any other electronic communication means…program modules…). Thus the processing of financial product quote data using a generic computing element by a user also falls into the 
user interface, and that allows for user configuration related to a display of the quotes…”) As such, Applicant’s arguments 1-3 are not persuasive. With regard to the arguments 4-5 that the instant claims are an improvement to the technology of user interfaces and is also ‘significantly more’ than the abstract idea are addressed in the current and previous rejections (and the prior PTAB decision). The instant invention as recited is does not improve the technology of the GUI rather it is directed to the aggregation,  display and processing of data (i.e. financial product quotes). It is noted that the rejections are supported by citations to the Specification and the MPEP. As such, Applicant’s arguments are not persuasive. 
With regard to the rejections under 35 USC 103, Examiner withdraws the prior art in view the Applicant’s amendments. Examination was conducted in view of the rejections noted below.   


Claim Interpretation
Examiner notes that Applicant’s previously amended claim language includes recitation of “interactive graphical user interface (GUI)”. A review of Applicant’s disclosure (drawings and specification) indicate that no specific mention of an “interactive graphical user interface” is recited in the disclosure. However, the disclosure includes general references to “ a user interface” and that a “user … may access” “provides the user with the ability to view and sort various quotes… “ “…user input…” (Specification, [0018], [0041-0042]- as noted by Applicant for 
As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A)    statements of intended use or field of use,
(B)     “adapted to” or “adapted for” clauses,
(C)     “wherein” clauses, or
(D)     “whereby” clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-15, 42-46, 48, 50-56, 61, and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 42 include the limitations of “determining, by the processor, that the received plurality of digital object value data lacks sufficient information for either grouping the plurality of digital object value data according to a first sort attribute or sorting the plurality of digital object value data according to a second sort attribute ” However, the specification provides no support for/description of “…determining, by the processor, that the received plurality of digital object value data lacks sufficient information for either grouping the plurality of digital object value data according to a first sort attribute or sorting the plurality of digital object value data according to a second sort attribute ...” In other words, there is no support for or description of the claimed determining step. 
Further, Claims 1 and 42 also recite “digital object value”. However, the specification provides no support for “digital object” and  “digital object value”.
Applicant is requested to provide reference/description from the original disclosure to support the amendment of "…determining, by the processor, that the received plurality of digital object value data lacks sufficient information for either grouping the plurality of digital object value data according to a first sort attribute or sorting the plurality of digital object value data according to a second sort attribute ” , “digital object” and “digital object value”.
Claims dependent of Claims 1 and 42 are rejected by virtue of their dependency on a rejected independent claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-15, 42-46, 48, 50-56, 61, and 63  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
The phrases “lacks sufficient information” in claims 1 and 42 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further, “lacks” is both a negative and in this contest a relative term indicating missing data. It is unclear how the negative determination is made. As such the metes and bounds of the claim are unclear. 
Claims 1 and 42 also recites “ other digital object values” and “other financial product quotes”; Claims 4, 5, 9, 10, 12, 13, 45, 46, 50, and  51 also recite “other”. The term “other” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such the metes and bounds of the claim are unclear.
Claims 11 and 52 recite “ a first financial product quote” and “a second financial product quote.” These claims depend on Claims 1 and 42 respectively; Claims 1 and 42 recite “a financial product quote” and “other financial product quotes.”  It is unclear which of these “financial product quotes” is the ‘first’ and ‘second.’ As such, the metes and bounds of the claims are unclear. 
Claims dependent of Claims 1 and 42 are rejected by virtue of their dependency on a rejected independent claim. 
 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-7, 9-15, 42-46, 48, 50-56, 61, and 63 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
(1)  In the instant case, the claims are directed toward methods and the system of updating and displaying data; the data being related to financial products,  synthetic financial product quotes and straddle quotes. In the instant case, Claims 1-5, 7, 9-15, and 61 are directed to a processes. Claims 42-46, 48 and 50-56, and 63, are directed to a system. 
(2a) Prong 1:  Managing data by updating, merging/grouping, creating, sorting and displaying data such as object values (such as financial product quotes and straddle quotes) is akin to methods of organizing human activity ((fundamental economic practices –commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or
behaviors; business relations);)  and mental processes (including an observation, evaluation, judgment, opinion)[collecting and comparing known information (Classen) and collecting information, analyzing it and displaying certain results in the collection and analysis (Electric Power Group))].  As such, the claims include an abstract idea. 
The specific limitations of the invention are (a) identified to encompass the abstract idea include: 
1. (Currently Amended) A method for dynamically organizing, updating and displaying data ….), the method comprising: 
….: 
…., … input from a user device, the input specifying a …object ; 
…., …., a plurality of … object value data pertaining to the … object,  the plurality of …object value data comprising at least a first…object value  and a second …object value  from two or more different sources, wherein both the first …object value  and the second…object value include one or more aspects  
creating, …, a synthetic …object  to override the first …object value  and the second … object value  by merging an  aspect of the second … object value  with an aspect of the first…object value; 
EAST\186490001.1determining, …, that the received plurality of … object value data lacks sufficient information for either grouping the plurality of ……object value data according to a first sort attribute or sorting the plurality of … object value data according to a second sort attribute; 
in response to the determination, creating, …, a synthetic group according to enable at least one of said grouping according to the first sort attribute and said sorting according to the second sort attribute; 
grouping, …, the synthetic digital object together with one or more other …object values among the plurality of … object value data according to the first sort attribute; 
……, the grouping according to the second sort attribute; 
…, the synthetic … object value and the one or more other … object values, each as individually selectable entries within the sorted grouping;
……, by the data interface, updated …object value data for one or more of the synthetic …object and the one or more other …object values;
……modify …based on the …digital object value data; and
……display the updated…object value data for one or more of the synthetic digital object and the one or more other digital object values, 
wherein the … object defines a financial product, the synthetic …object comprises a synthetic financial product quote, and the one or more other … object values comprise other financial product quotes.

42. (Currently Amended) A system for dynamically organizing, updating and displaying data …), the system comprising: 
…: 
…, 
…, ……, input …, the input specifying a …object , 
5……, …, a plurality of…object value data pertaining to the …object,  the plurality of … object value data comprising at least a first …object value  and a second…object value  from two or more different sources, wherein both the first …object value  and the second…object value include one or more aspects 
create, …, a synthetic …object  to override the first … object value  and the second …object value  by merging an aspect of the second … object value  with an aspect of the first … object value; 
determine, …that the received plurality of … object value data lacks sufficient information for either grouping the plurality of …object value data according to a first sort attribute or sorting the plurality of …object value data according to a second sort attribute;
in response to the determination, create, …synthetic group according to enable at least one of said grouping according to the first sort attribute and said sorting according to the second sort attribute, 6 
EAST\186490001.1group, …, the synthetic … object together with one or more other …object values among the plurality of … object value data according to the first sort attribute;
sort, …the grouping according to the second sort attribute; 
display, …, the synthetic …object value and the one or more other …object values, each as individually selectable entries within the sorted grouping;  
…, …, updated … object value data for one or more of the synthetic …object and the one or more other … object values; 
…to modify the…… based on the updated … object value data; and 
automatically …display the updated digital object value data for one or more of the synthetic … object and the one or more other …object values, 
wherein the … object defines a financial product, the synthetic …object comprises a synthetic financial product quote, and the one or more other … object values comprise other financial product quotes.

As stated above, this  abstract idea falls into the (b) subject matter grouping of: methods of organizing human activity and mental processes. 
Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of creating… determining… creating… grouping… sorting…generating (i.e. updating data… )… instructing (i.e. displaying…)… and a wherein clause “digital object defines…” , do not apply, rely on, or use the judicial exception in a manner 
The instant recited claims including additional elements (i.e. receiving… input(data), generate…,  receiving.. (data), displaying..) do not improve the functioning of the computer or improve another technology or technical field  nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely recite:   “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea. (See MPEP 2106.05 (d) and (f))
(2b) As stated above, Claims 1-5, 7, 9-15, and 61 are directed to a processes. Claims 42-46, 48 and 50-56, and 63, are directed to a system.
Additionally, the claims (independent and dependent) do not include additional elements that individually or in combination are sufficient to amount to significantly more than the judicial exception of abstract idea (i.e. provide an inventive concept). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: (networked system, electronically…digital… user device,  computing device, data interface, computer-readable instructions, a processor, an interactive graphical user interface (GUI) ) amount to “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea. (See MPEP 2106.05 (d) and (f)) (Specification, [0069] one or more computing devices, hand-held communication 
The dependent claims have also been examined and do not correct the deficiencies of the independent claims.
 It is noted that claims 2-5, 7,  9-15,  43-46, 48, 50-56, 61 and 63  introduce the additional elements which further define various data (i.e. aspect/attribute/quote/grouping, the product unit display, ..  fields that display.. ) or conditions of grouping/sorting, steps of creating  and , receiving…, sending…, displaying.., updating..   ). These elements are not a practical application of the judicial exception because amount to “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea. (See MPEP 2106.05 (d) and (f)) Further these limitations taken alone or in combination with the abstract do not amount to significantly more than the abstract idea alone because the  elements of (networked system, electronically…digital… user device,  computing device, data interface, computer-readable instructions, a processor, an interactive graphical user interface (GUI) ) amount to “apply it” (or an equivalent) or merely include instructions to implement an abstract idea on a computer or merely uses a computer a as tool to perform an abstract idea or generally linking the use of an abstract idea to a particular technological environment (See MPEP 2106.05 (d) and (f)) (Specification, [0069] one or more computing devices, hand-held 
Therefore, Claims 1-7, 9-15, 42-46, 48, 50-56, 61, and 63 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100070430 A1;  Favvas (Claim 7 discloses a query where “determining that there is insufficient data to identify financial products responsive to the query;”)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on M-F 9 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/ASHA PUTTAIA H/Primary Examiner, Art Unit 3691